Broyles, P. J.
1. A landlord may distrain for rent as soon as it is due, or before it is due if the tenant is seeking to remove his goods from the premises. Civil Code (1910), § 3700. Under this code section and the facts of the instant ease, the verdict was not contrary to law be- . cause it included some rent not due until after the issuance of the distress warrant.
2. Three times has the plaintiff in the lower court obtained 'a verdict in his favor, and twice has this court granted the defendant a new trial. 17 Ga. App. 562 (87 S. E. 848); 20 Ga. App. 350 (93 S. E. 32). The defects in the plaintiff’s case, pointed out in those decisions, were remedied upon the trial now under review. No reversible error appears to have been committed on the last trial, and the verdict was supported by the evidence and was approved by the trial judge.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.